Houghton, J. (dissenting):
Although section 53 of the Stock Corporation Law, dealing with foreign corporations, does not provide, as does section 29 relative to domestic corporations, that the stockholder may make extracts from the stock book, it seems to me that in giving the right to inspect such book of a foreign corporation required to be kept if it has an office for the transaction of business in this State, the Legislature must have intended to give the right to make extracts as an incident to the right of inspection, which it granted.
*542For the reasons stated by me in my dissenting opinion in People ex rel. Hunter v. National Park Bank (122 App. Div. 641) I think the plaintiff had the absolute right of inspection and of making extracts, and I, therefore, dissent from a direction of judgment for defendant, and vote for judgment for plaintiff.
Judgment ordered for defendant, with costs. Settle order on notice.